NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-3253


                            THOMAS E. GAGHAN, JR.,

                                                          Petitioner,

                                         v.

                    OFFICE OF PERSONNEL MANAGEMENT,

                                                          Respondent.



      Joseph J. Chester, Caplan & Chester Law Firm, of Pittsburgh, Pennsylvania,
argued for petitioner.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Michael F. Hertz, Deputy Assistant Attorney
General, Jeanne E. Davidson, Director, and Kirk T. Manhardt, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3253


                            THOMAS E. GAGHAN, JR.,

                                                     Petitioner,

                                         v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           PH0831080559-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, CLEVENGER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED April 12, 2010                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk